IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DONNA ZIELKE AND JOSEPH ZIELKE,    : No. 171 MAL 2017
                                   :
                 Respondents       :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
         v.                        :
                                   :
                                   :
JAMES MULLEN III AND LINDA MULLEN, :
                                   :
                 Petitioners       :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.